DETAILED ACTION
Applicants' arguments, filed July 26, 2021, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, claims 1-8 and 14-22, without traverse on January 14, 2020. Applicants cancelled non-elected claims (designated as Group II).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to because “formulated as” only makes sense with regard to the recited liposomal, so Examiner suggests moving the phrase “formulated as” to immediately preceding “a conventional or PEGylated liposomal formulation.” Appropriate correction is requested.

Claim Rejections - 35 USC §112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 14-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “[a] therapeutic combination of drugs, or a composition comprising a therapeutic combination of drugs…wherein the drugs in the therapeutic combination of drugs, or the composition, consist of clofazimine, at least one ansamycin, amoxicillin and clavulanic acid. As currently amended, the claim is drawn to either (1) a therapeutic combination or drugs OR (2) a composition comprising a therapeutic combination of drugs. However, only one of (1) or (2) is required to consist of the recited drugs. Thus, the claim appears to permit selection of the therapeutic combination of drugs to be limited to clofazimine, at least one ansamycin, amoxicillin and clavulanic acid, but the “composition comprising a therapeutic combination of drugs” to be unlimited with regard to which drugs are selected. Thus, it is unclear which drugs are required to meet the instant claims. 
Also regarding claim 1, it is unclear to what extent the “therapeutic combination of drugs” is required to be associated with one another when they are not in the same composition. For example, it is not clear whether the claim is met by the recited drugs being placed together in a drug list or on a pharmacy shelf or if the claim requires the drugs to be formulated together. 

Claim 18, as amended, recites “about between about 100 to 200mg/day”. It is unclear what is included in the range of “about between about 100-200” given the use of “about” twice.


Claim Rejections - 35 USC § 112 – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 21 and 22 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17, 21 and 22 permit an additional drug, when claim 1, from which claims 17, 21 and 22 depend, appears to prohibit additional drugs by use of “consisting of”.  Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-16, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008). 

It would have been obvious to one having ordinary skill in the art selecting a combination of the five listed agents to try the combination of amoxicillin–clavulanate, clofazamine and rifabutin. See MPEP 2143(I)(e). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008) in view of Selby (Two-Year Combination Antibiotic Therapy With Clarithromycin, Rifabutin, and Clofazimine for Crohn’s Disease. Gastroenterology, Vol. 132, No.7, pp.2313-2319, 2007). 
Mitnick is discussed above, but does not teach the dose of the ansamycin. 
Selby teaches that rifabutin is started at 150 mg daily (p.2314). 
It would have been prima facie obvious to a person having ordinary skill in the art following Mitnick to use an established dose of refabutin as taught by Selby. 

Claims 20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008) in view of Michaelis (U.S.P. 7,820,652)
Mitnick is discussed above, but does not teach the addition of rifampicin or rifalazil.

It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Mitnick to substitute one ansamycin for another. MPEP  MPEP 2144.06(II). 


Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612